[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On December 16, 1994 this court rendered a decision on a Motion for Summary Judgment. On December 30, 1994 the plaintiff filed a motion to open the judgment and for reargument. The motion to open and reargue was granted by this court.
At the hearing it was the plaintiff's contention that the court failed to take into consideration the Public Utility Commission, regs. 16-11-102. It is the plaintiff's contention that the regulation when read with the Supreme Court decision of Citerella v. United Illuminating W., 158 Conn. 600, 607, requires the defendant to exercise a higher standard of care than the Restatement requires. This court disagrees and finds that regulation 16-11-102 does not bar the analysis applied in this court's original decision.
In reviewing the plaintiff's brief of December 30, 1994 this court finds no questions of material fact raised by the plaintiff. While being sensitive to the role of the trial of fact carved out by our courts, the decision of December 16, 1994 rendered by this court shall remain in effect.
Norko, J.